DETAILED ACTION
This is a response to Applicant reply filed on 11/08/2021, in which claims 1-8, 21-27, and 29-32 are presented for examination.  Claims 1, 21, and 27 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note on Double Patenting
The terminal disclaimer filed on 11/18/2021 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8, 21-27, and 29-32 are allowed.  
All previous rejections and objections are withdrawn.
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 11/08/2021 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Further to clarify the Reasons for Allowance, the Examiner additionally notes that the prior art of record fails to teach or suggest the steps for “determining, by the computing hardware, a consent validity score based on the determined validity of the user-provided data processing consent; in response to determining that the user-provided data processing consent is valid: generating and storing, by the computing hardware, a consent record associated with the user-provided data processing consent; storing the consent validity score in computer memory and associating the consent validity score with the consent record for the transaction” as recited in the independent claims 1 and 21, respectively. These features or limitations are not anticipated by, nor made obvious over the prior art of record when considered in combination with the other limitations in the respective independent claims. Regarding claim 27, the prior art of record fails to teach or suggest the steps for “determining a consent validity score for the transaction based at least in part on the one or more inputs and a type of the user-provided data processing consent; determining whether the consent validity score satisfies a threshold consent validity score; and determining the validity of the user-provided data processing consent based at least in part on whether the consent validity score satisfies the threshold consent validity score.”  Accordingly, independent claims 1, 21, and 27 are allowed. Dependent claims 2-8, 22-26, and 29-32 are allowed by virtue of their dependencies on their respective independent claims as they further limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        12/06/2021